This case arises out of the same farming arrangement and is very similar to the case of Daily v. Hargesheimer et al. (1937), ante 548, 7 N.E.2d 521, and was tried at the same time. The complaint alleged the conversion of one hundred leghorn hens and two hundred fifty Buff Minorca pullets by Euler and Gaskill, defendants below. To this complaint both defendants filed answer in general denial. Trial was had on the issues thus formed. There was a proper request for special findings of facts which the court made upon which he stated his conclusions of law. The conclusions were that "the law is with the defendants; that said defendants did not, or either of them, unlawfully or without right convert any part of said property to their or his own use, and that the plaintiff *Page 552 
is not entitled to recover herein." Motion for new trial was overruled and this appeal followed.
The assignment of error was that the court erred in overruling the motion for new trial which contained the grounds that the decision was not sustained by sufficient evidence; that it was contrary to law and that the court erred in his conclusions of law.
There is sufficient evidence from which the court was warranted in finding as he did that all of this poultry, which Euler sold to the appellee Gaskill, was raised and was the increase of poultry upon the farm since Euler went there and that it was the joint property of Daily and Euler. There was sufficient evidence to sustain the decision of the court and that decision was not contrary to law.
The conclusions of law were correct upon the facts found specially and the court did not err in stating these conclusions.
There being no reversible error the judgment of the Decatur Circuit Court is in all things affirmed.